DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-10 and 20, drawn to a method for measuring sulfite in a solution, classified in G01N33/182.

II. Claims 11-19, drawn to a measurement device for measuring sulfite in a solution, classified in G01N 21/643.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. The particular reagent used by the measurement device of claim 11 (hemicyanine indicator) and the solution containing sulfite are not within the scope of the claimed measurement device. Accordingly, the recited configuration of the measurement device of claim 11 can be used to combine different reagents and a different sample.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112(a) and/or 35 U.S.C. 101. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with J. Darwin King on 17 March 2021, a provisional election was made without traverse to prosecute the invention of Group II, claims 11-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The scope of the claimed measurement device comprises a processor; and a memory, and does not comprise the hemicyanine indicator or the solution. 
Claim 11 is "A measurement device for measuring sulfite in a solution, comprising: 
a processor; and 
a memory storing instructions executable by the processor to: 
prepare a hemicyanine indicator; 
introduce the hemicyanine indicator to a solution containing an amount of sulfite, wherein the hemicyanine indicator reacts with the sulfite and causes a change in fluorescence of the solution; and 
measure the amount of sulfite in the solution by measuring an intensity of the fluorescence."

Regarding the interpretation of the term "processor," the specification teaches the following (paragraph [0021]):
[0021] While various other circuits, circuitry or components may be utilized in information handling devices, with regard to an instrument for measurement of sulfite 

according to any one of the various embodiments described herein, an example is illustrated in FIG. 1. Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art. Internal busses and the like depend on different vendors, but essentially all the peripheral devices (102) may attach to a single chip 101. The circuitry 100 combines the processor, memory control, and I/O controller hub all into a single chip 101. Also, systems 100 of this type do not typically use SATA or PCI or LPC. Common interfaces, for example, include SDIO and I2C.

As set forth above in paragraph [0021], the specification teaches that a processor can be part of a computer chip and comprise structural elements of computer processors. Accordingly, given the teaching of the instant specification that the "processor" is a computer processor, the term "processor" is interpreted as a structural term, rather than as a generic placeholder when considering potential claim interpretation under 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02. Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

Original claim 11 is "A measurement device for measuring sulfite in a solution, comprising: 
a processor; and 
a memory storing instructions executable by the processor to: 
prepare a hemicyanine indicator; 
introduce the hemicyanine indicator to a solution containing an amount of sulfite, wherein the hemicyanine indicator reacts with the sulfite and causes a change in fluorescence of the solution; and 
measure the amount of sulfite in the solution by measuring an intensity of the fluorescence."


Verbatim textual support for claim 1 is found in the original claim itself and in paragraph [0004] of the specification.
As noted below in the rejections under 35 USC 112(b), execution of the claimed "prepare" and "introduce" instructions requires physical manipulation of reagent/solution, and execution of the claimed "measure" instruction requires structure to measure fluorescence intensity.
The original disclosure does not describe a processor that is capable of physical manipulation of reagents/solutions or of measuring fluorescence intensity. Instead, the original disclosure illustrates the processor in Fig. 1 and teaches the following ([0021])
Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art.

A computer chip is not sufficient structure to physically manipulate reagent/solution and to measure fluorescence intensity.
The specification describes steps of preparing a hemicyanine indicator and introducing the hemicyanine indicator to a solution in paragraphs [0026]-[0027] without teaching that a processor or computer chip executes these steps. Instead, the specification teaches the following non-computer-processor means for introduction ([0027]; bolding added):
Introduction of the solution into the measurement device may include placing or introducing the solution into a test chamber manually by a user or using a mechanical means, for example, gravity flow, a pump, pressure, fluid flow, or the like. For example, a water sample for sulfite testing may be introduced to a measurement or test chamber using a pump. In an embodiment, valves or the like may control the influx and efflux of the solution into or out of the one or more chambers, if present.

The specification describes measuring fluorescence intensity changes in paragraph [0031] without teaching that a computer processor or computer chip executes a measurement of fluorescence intensity.
Accordingly, the Applicant did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as 

Claims 11-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claim 11 recites that the measurement device comprises a processor, and memory storing instructions executable by the processor to: prepare a hemicyanine indicator; introduce the hemicyanine indicator to a solution, and measure a fluorescence intensity.
 (B) The nature of the invention.
The disclosed invention involves use of a hemicyanine indicator to measure sulfite in a solution of pH 7.5 via measurement of fluorescence intensity.
(C) The state of the prior art.
The prior art does not disclose a computer processor such as a computer chip that physically manipulates reagent/solution and measures fluorescence intensity.
Zhang, Q. ("A near-infrared fluorescent probe for rapid, colorimetric and ratiometric detection of bisulfite in food, serum, and living cells," Sensors and Actuators B 211, 2015, 377–384 and Supplementary data) discloses a hemicyanine near-infrared fluorescent probe for rapid, colorimetric and ratiometric fluorescent detection of bisulfite and sulfite anions (abstract; Scheme 1).

    PNG
    media_image1.png
    314
    893
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the guidance provided by the inventor and to the prior art regarding how to prepare a device comprising a processor, and memory storing instructions executable by the processor to: prepare a hemicyanine indicator; introduce the hemicyanine indicator to a solution, and measure a fluorescence intensity.
(E) The level of predictability in the art.
The level of predictability in the art of organic chemistry depends upon the structural/functional similarities of the reactions being compared.
The level of predictability in the art of computer processors is high regarding data processing and low for a computer processor executing physical tasks.
(F) The amount of direction provided by the inventor.
The original disclosure does not describe a processor that is capable of physical manipulation of reagents/solutions or of measuring fluorescence intensity. Instead, the original disclosure illustrates the processor in Fig. 1 and teaches the following ([0021])
Device circuitry 100 may include a measurement system on a chip design found, for example, a particular computing platform (e.g., mobile computing, desktop computing, etc.) Software and processor(s) are combined in a single chip 101. Processors comprise internal arithmetic units, registers, cache memory, busses, I/O ports, etc., as is well known in the art.

The specification describes steps of preparing a hemicyanine indicator and introducing the hemicyanine indicator to a solution in paragraphs [0026]-[0027] without teaching that a processor or computer chip executes these steps. Instead, the specification teaches the following non-computer-processor means for introduction ([0027]; bolding added):
manually by a user or using a mechanical means, for example, gravity flow, a pump, pressure, fluid flow, or the like. For example, a water sample for sulfite testing may be introduced to a measurement or test chamber using a pump. In an embodiment, valves or the like may control the influx and efflux of the solution into or out of the one or more chambers, if present.

The specification describes measuring fluorescence intensity changes in paragraph [0031] without teaching that a computer processor or computer chip executes a measurement of fluorescence intensity.
 (G) The existence of working examples.
The disclosure does not include any working examples. 
Because there is no explanation in the specification as to how Fig. 5 was generated, the disclosure of Fig. 5 is insufficient to qualify as a working example.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the lack of guidance in the instant disclosure and in the prior art, it would require undue experimentation to make and use the measurement device of claims 11-19.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is "A measurement device for measuring sulfite in a solution, comprising: 
a processor; and 
a memory storing instructions executable by the processor to: 
prepare a hemicyanine indicator; 
introduce the hemicyanine indicator to a solution containing an amount of sulfite, wherein the hemicyanine indicator reacts with the sulfite and causes a change in fluorescence of the solution; and 
measure the amount of sulfite in the solution by measuring an intensity of the fluorescence."

Claim 11 recites the limitation "wherein the hemicyanine indicator comprises a cation and an anion." This limitation is unclear in view of the teaching of the disclosure. The disclosed example of a hemicyanine indicator (Fig. 4 left) does not comprise a cation and an anion. Instead, the disclosed example of a hemicyanine indicator is a neutral compound having formal unit electrical charges of opposite sign (a zwitterionic compound). It is improper to describe a subunit of a molecule, rather than the overall molecule, as either a cation or an anion.

    PNG
    media_image2.png
    272
    270
    media_image2.png
    Greyscale


Regarding claim 13, it is unclear what is meant by the limitation "the cation comprises iminium." Fig. 4 illustrates a molecule that comprises iminium moiety, but that molecule is a zwitterion, not a cation.
Regarding claim 14, it is unclear what is meant by the limitation "the anion comprises sulfonate." Fig. 4 illustrates a molecule that comprises a sulfonate moiety, but that molecule is a zwitterion, not an anion.
comprises a non-fluorescent state." It is unclear what is meant by the hemicyanine indicator comprising a non-fluorescent state, as opposed to having, or being characterized by, a non-fluorescent state.
Claim 17 recites the limitation "wherein the measuring further comprises titrating…." There is insufficient antecedent basis for this limitation in the claim. Claim 11 previously recites "measuring an intensity of the fluorescence" but does not recite that the measuring comprises something. Moreover, it is unclear how this limitation relates to the instructions stored in the memory. Does the processor execute stored instructions to titrate? How can a computer processor such as a computer chip execute a physical step of titration?
Claim 18 recites the limitation "the fluorescence intensity." There is insufficient antecedent basis for this limitation because claim 11 previously recites "an intensity of the fluorescence." 
Claim 18 recites the limitation "The device of claim 11, wherein the fluorescence intensity is correlated to a concentration of the sulfite in the solution." It is unclear who or what performs the recited correlation step. It is unclear how the recited correlation step further limits configuration of the claimed device.
Claim 19 recites the limitation " The device of claim 11, further comprising adding of at least one of: a saline buffer and a phosphate buffer to the solution." It is unclear how a device can further comprise a method step ("adding of…").

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 12 recites the indefinite limitation "wherein the hemicyanine indicator comprises a cation and an anion."
iminium."
For purposes of this rejection, the indefinite descriptions of a subunit of a molecule, rather than the overall molecule, as either a cation or an anion is set aside.
The claim 13 limitation that the hemicyanine indicator comprises iminium does not further limit claim 12 because a hemicyanine compound inherently comprises an iminium moiety.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797